            Case 1:20-cv-01307-MHS Document 9 Filed 11/23/20 Page 1 of 8




                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS
HARMON-EL, et al.,                             )
                                               )
       Plaintiffs,                             )
                                               )
       v.                                      )      No. 20-1307 C
                                               )      Judge Solomson
THE UNITED STATES,                             )
                                               )
       Defendant.                              )
                                               )
_________________________________              )

                            DEFENDANT’S MOTION TO DISMISS
       Pursuant to Rule 12(b)(1) of the Rules of the United States Court of Federal Claims

(RCFC), defendant, the United States, respectfully requests that the Court dismiss the complaint

filed by pro se plaintiffs, Xi Chin Clan Nation, Harmon Rhashea Lynn Foreign Trust, The Be

Kind and Unified Foreign Family Indigenous Trust, RLH Ma’at Law Office, Guale Yamassee

Compliance Department, and Guale Yamassee Juris Consul Office (collectively, plaintiffs). The

Court lacks subject matter jurisdiction to entertain plaintiffs’ complaint.

                                  STATEMENT OF THE ISSUE

       Whether this Court possesses subject matter jurisdiction to entertain plaintiffs’ claims

against individuals and entities other than the United States, which claims are also based on

various constitutional provisions, treaties, tort law, and the criminal code.

                                  STATEMENT OF THE CASE

       Plaintiffs assert that various private individuals and organizations, state agencies, and

state courts stole land through fraudulent mortgage proceedings and that Federal agencies

(collectively, the entities) abetted this alleged misconduct. Compl. at ¶¶ 16, 18-20, 34-35, 90-91,

99-100. Plaintiffs provide some examples of specific properties affected by mortgage

proceedings they believe were fraudulent. Compl. at ¶ 13. But plaintiffs also contend that the
           Case 1:20-cv-01307-MHS Document 9 Filed 11/23/20 Page 2 of 8




alleged fraud has been ongoing and continuous from an unknown date. Compl. at 21, ¶¶ 25-26. 1

Plaintiffs “assert that [at] all times, no valid legal contract, legal agreements, or legal mortgages

existed and that Respondents knew with substantial certainty that no such contract existed

between Respondents,” including the United States, “and Claimants.” Compl. at ¶ 21.

       Plaintiffs claim that the entities’ alleged actions violated “United States Federal

Constitutional Law,” various treaties, and tort and criminal law. Compl. at 10-11. They request

that this Court award compensation for the claimed offenses, grant punitive damages, and

institute a criminal investigation into the alleged ongoing misconduct. Compl. at 20-21.

                                           ARGUMENT

I.     Standard of Review

       This Court’s subject matter jurisdiction — its power, right, and authority to hear and

decide a case — is established and defined by the Tucker Act, as amended. 28 U.S.C. § 1491.

The Tucker Act authorizes this Court “to render judgment upon any claim against the United

States founded either upon the Constitution, or any Act of Congress or any regulation of an

executive department, or upon any express or implied contract with the United States . . . not

sounding in tort.” Id. § 1491(a)(1).

       Additionally, the Tucker Act only confers jurisdiction; it does not create any independent

substantive rights enforceable against the United States for money damages. Antonellis v. United

States, 723 F.3d 1328, 1331 (Fed. Cir. 2013). “Jurisdiction is proper where a plaintiff makes a

claim for money damages based on a ‘money-mandating’ source of substantive law and alleges

that he is ‘within the class of plaintiffs entitled to recover under the money-mandating source.’”



       1
          Plaintiffs did not provide page numbers in their Complaint and not all of their
allegations are contained in numbered paragraphs. If a paragraph number is provided, that is
used; otherwise, the page number of the Complaint pdf is cited.
                                                  2
          Case 1:20-cv-01307-MHS Document 9 Filed 11/23/20 Page 3 of 8




Antonellis v. United States, 106 Fed. Cl. 112, 114 (2012) (quoting Jan’s Helicopter Serv., Inc. v.

FAA, 525 F.3d 1299, 1309 (Fed. Cir. 2008)), aff’d, 723 F.3d 1328 (Fed. Cir. 2013). “[T]he

claimant must demonstrate that the source of substantive law he relies upon ‘can fairly be

interpreted as mandating compensation by the Federal Government for the damages sustained.’”

United States v. Mitchell, 463 U.S. 206, 216–17 (1983) (quoting United States v. Testan, 424

U.S. 392, 400 (1976)).

       Subject matter jurisdiction is a threshold requirement that must be determined at the

outset of a case. Dow Jones & Co., Inc. v. Ablaise Ltd., 606 F.3d 1338, 1348 (Fed. Cir. 2010).

In determining whether the Court has subject matter jurisdiction to entertain a plaintiff’s

complaint, the Court presumes the plaintiff’s allegations to be true and construes them in the

light most favorable to the plaintiff. Cedars-Sinai Med. Ctr. v. Watkins, 11 F.3d 1573, 1583

(Fed. Cir. 1993). Although a pro se plaintiff’s pleadings are held to a less stringent standard than

those of litigants represented by counsel, Estelle v. Gamble, 429 U.S. 97, 106 (1976), a pro se

plaintiff’s pleadings still must “comply with the applicable rules of procedural and substantive

law,” Walsh v. United States, 3 Cl. Ct. 539, 541 (1983). In particular, a pro se plaintiff is not

excused from the burden of meeting the Court’s jurisdictional requirements. Kelley v. Sec’y,

U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987). “Pro se or not, the plaintiff still has

the burden of establishing by a preponderance of the evidence that this Court has jurisdiction

over its claims.” Rothing v. United States, 132 Fed. Cl. 387, 390 (2017). “If the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” RCFC 12(h)(3).




                                                  3
            Case 1:20-cv-01307-MHS Document 9 Filed 11/23/20 Page 4 of 8




II.     Plaintiffs’ Allegations Fail To Invoke The Court’s Jurisdiction Under The Tucker Act

        Plaintiffs’ complaint should be dismissed because plaintiffs have failed to allege any

claim against the United States that would fall within this Court’s jurisdiction.

        First, pursuant to section 1491(a), this Court’s jurisdiction is limited to claims against

“the United States.” Thus, this Court does not have jurisdiction over claims against the private,

state, or court entities named in the complaint, and all claims against them should be dismissed.

See United States v. Sherwood, 312 U.S. 584, 588 (1941) (“[I]f the relief sought is against others

than the United States the suit as to them must be ignored as beyond the jurisdiction of the

court.”).

        Second, plaintiffs’ claims based on constitutional provisions also fall outside this Court’s

jurisdiction. The Tucker Act does not grant this Court the authority to hear every claim

involving or invoking the Constitution, only those that “mandate payment of money by the

government.” LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995); see also Brown v.

United States, 105 F.3d 621, 623 (Fed. Cir. 1997) (“Courts have consistently held that the

jurisdiction of the Court of Federal Claims is limited to cases in which the Constitution or a

federal statute requires the payment of money damages as compensation for their violation.”).

The constitutional principles and provisions plaintiffs rely upon, such as the Contract Clause,

Commerce Clause, and “Fundamental Rights,” are not money-mandating constitutional

provisions. See Elkins v. United States, 229 Ct. Cl. 607, 608 (1981) (per curiam) (“[E]xcept for

the taking clause of the fifth amendment, the other amendments do not require the United States

to pay money for their alleged violation.”).

        Third, the various treaties and international legal doctrines plaintiffs cite, Compl. at 10-

11, do not support this Court’s jurisdiction. “Except as otherwise provided by Act of Congress,



                                                  4
          Case 1:20-cv-01307-MHS Document 9 Filed 11/23/20 Page 5 of 8




[this Court] shall not have jurisdiction of any claim against the United States growing out of or

dependent upon any treaty entered into with foreign nations.” 28 U.S.C. § 1502; see also El v.

United States, 122 Fed. Cl. 707, 710 (2015) (dismissing claims because “[p]laintiff has not cited

any statutes providing this court with the authority to entertain claims under the Treaty of Peace

and Friendship, the Universal Declaration of Human Rights, the Declaration of the Rights of the

Child, or the Declaration of the Rights of Indigenous Peoples”); Prophet v. United States, 106

Fed. Cl. 456, 464 (2012) (holding that various declarations and conventions do not confer

jurisdiction on this Court because they “are not acts of the United States Congress, signed by the

President of the United States”).

       Fourth, plaintiffs allege that the various entities used their official positions to

fraudulently create and enforce mortgages in order to steal property, and that various Federal

agencies abetted this fraud. The Court, however, “does not have jurisdiction over claims that

defendant engaged in negligent, fraudulent, or other wrongful conduct when discharging its

official duties.” Cottrell v. United States, 42 Fed. Cl. 144, 149 (1998). “It is well settled that the

Court of Federal Claims lacks jurisdiction over any and every kind of tort claim,” including those

for fraud, tortious interference in contract, and conspiracy. Id.; Brown, 105 F.3d at 623; Berdick

v. United States, 612 F.2d 533, 536 (Ct. Cl. 1979). 2



   2
     In headings, plaintiffs attempt to characterize their fraud claims as breach of contract,
despite alleging that “no valid legal contract . . . existed” between plaintiffs and the United
States. Compl. at ¶ 21. Regardless, “[e]ven where the claim is framed under non-tort law, the
court lacks jurisdiction if the essence of the claim lies in tort.” Cottrell, 42 Fed. Cl. at 149; see
also Brown, 105 F.3d at 623 (refusing jurisdiction over tax assessment claim because the
underlying allegation was fraud).
        Even if plaintiffs’ allegations included a breach of contract claim, it would be subject to
dismissal under Rule 12(b)(6) because plaintiffs have failed to plausibly allege the existence of a
valid contract between them and the United States. Vargas v. United States, 114 Fed. Cl. 226,
223 (2014) (citing San Carlos Irrigation & Drainage Dist. v. United States, 877 F.2d 957, 959
(Fed. Cir. 1989)) (“In order to recover for a breach of contract, plaintiff must allege: (1) a valid
                                                  5
             Case 1:20-cv-01307-MHS Document 9 Filed 11/23/20 Page 6 of 8




       Fifth, plaintiffs’ citation to 18 U.S.C. § 1333, Compl. at 20, and their suggestions that

criminal misconduct occurred, id. at ¶¶ 30-31, 35, 60, 62, also do not confer jurisdiction on this

Court. This Court does not possess jurisdiction to entertain claims based upon alleged criminal

violations. Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994) (The Court of Federal

Claims “has no jurisdiction to adjudicate any claims whatsoever under the federal criminal

code[.]”).

       Finally, this Court should not entertain plaintiffs’ requests for an investigation or punitive

damages. This Court does not have the ability to order an investigation into the alleged

misconduct, see James v. Caldera, 159 F.3d 573, 580-81 (Fed. Cir. 1998) (noting that the Court

has very limited equitable powers), or to grant punitive damages, Mastrolia v. United States, 91

Fed. Cl. 369, 381-82 (2010); Greene v. United States, 65 Fed. Cl. 375, 379 (2005).

                                          CONCLUSION

       For these reasons, we respectfully request that the Court dismiss plaintiffs’ complaint for

lack of subject matter jurisdiction.

                                              Respectfully submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General

                                              ROBERT E. KIRSCHMAN, JR.
                                              Director

                                              s/Allison Kidd-Miller
                                              ALLISON KIDD-MILLER
                                              Assistant Director

                                              s/Sarah E. Kramer
                                              SARAH E. KRAMER
                                              Trial Attorney


contract between the parties; (2) an obligation or duty arising out of the contract; (3) a breach of
that duty; and (4) damages caused by the breach.”).
                                                  6
        Case 1:20-cv-01307-MHS Document 9 Filed 11/23/20 Page 7 of 8




                                   Commercial Litigation Branch
                                   Civil Division
                                   Department of Justice
                                   P.O. Box 480
                                   Ben Franklin Station
                                   Washington, D.C. 20044
                                   Telephone: (202) 353-0537
                                   Facsimile: (202) 305-2062
                                   Sarah.E.Kramer@usdoj.gov

November 24, 2020                  Attorneys for Defendant




                                     7
          Case 1:20-cv-01307-MHS Document 9 Filed 11/23/20 Page 8 of 8




                                  CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on this 23rd day of November, 2020, I

caused to be placed in the United States mail (first-class, postage prepaid), copies of

“Defendant’s Motion to Dismiss” addressed as follows:


                                RHASHEA LYNN HARMON-EL
                                        P.O Box 7446
                                   Philadelphia, PA 19101


                                        WHITE OWL
                                        P.O. Box 6666
                                     Woodbridge, VA 22195


                                      s/Sarah E. Kramer
                                      SARAH E. KRAMER




                                                 8
